Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/24/2022 has been entered.

Drawings
2	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a magnet  that is coupled to a structure adjacent to the window frame” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Fig. 1 illustrates the window 102 and the frame 104 but does not illustrate a “structure adjacent to the window frame” as claimed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Status
3	Claims 1-20 are pending.

Response to Arguments
4	Applicant's arguments and amendments filed 01/24/2022 have been fully considered but they are not persuasive. 
As to Applicant’s Argument of “Regarding Page 10 of the Office Action the Examiner to map the elements of claim 1 to the disclosure of Andrews in view of Byrnes. With respect to the " Singh describes a magnetometer “to measure an orientation of the device 104.” Singh further describes “the position-measuring device can be used for a window that opens vertically so that the window does not require a magnet to be placed in a specific location.” As such Singh teaches away from placing a magnet at a specific location because the device 104 uses atmospheric pressure changes to detect a vertical displacement without relying on a magnet.
In contrast, amended claim 1 recites in part “the device configured to be coupled to a window frame, the magnetometer sensor configured to measure an intensity of a magnetic field generated by a magnet that is coupled to a structure adjacent to the window frame “, the Examiner respectfully disagrees.
Singh’851 teaches accessing magnetometer (Figs. 1 -5 Item 120 discloses glass break detector 120 can detect a glass break event using information magnetometer in Col 6 Lines [0005-0020]) configured to be coupled to a window frame (Figs. 1 -5 Item 105 discloses an assembly 100 that includes a frame 105 coupled to break detector 120 or magnetometer in Col 6 Lines [0005-0020].
Therefore Singh’851 teaches the magnetometer which includes a sensor and magnetic field generating device that is coupled to the window frame as shown in Fig below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1, 11, and 20 recites “the magnet that is coupled to a structure adjacent to the window frame” However, Fig. 1-2 in the specification describes a window Fig. 1 item 102 and frame Fig. 1 Item 104 but no mention of a structure adjacent to the window frame which is not shown. 
There appears to be no recitation in the specification that further describes the structure adjacent to the window frame in Fig. 1 or Fig. 2 or that the magnet is coupled to the structure adjacent to the window frame. The specification only describes a window in Fig. 1 item 102 and frame Fig. 1 Item 104.  For these reasons this the limitation of “magnet that is coupled to a structure adjacent to the window frame” is considered to introduce new matter.  

6	Claims 2-10 are rejected for the reasons above due to dependence on claim 1.
7	Claims 12-19 are rejected for the reasons above due to dependence on claim 11.

Claim Rejections - 35 USC § 112
8	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

10.	Regarding claim 1, 11, and 20 the limitation of “the magnet  that is coupled to a structure adjacent to the window frame” is not clear. 
According to Paragraph ([0031-0032] FIG. 1 discloses a magnet 108 is mounted to a frame 104 adjacent to the window 102 but there is no mention of a structure adjacent to the window frame in specification or drawings. The claim language describes a window frame and a structure adjacent to the window frame. It is unclear which item is considered the window frame and what is considered the adjacent structure. 
The relationship between the window Item 102 and the frame item 104 and the shown in the open/ close position as described in FIG. 1 & 2.

Appropriate correction is needed.
Claims 2-10 are also rejected as they further limit claim 1.
Claims 12-19 are also rejected as they further limit claim 11.



Claim Rejections - 35 USC § 103

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

    PNG
    media_image1.png
    859
    704
    media_image1.png
    Greyscale


11.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Singh et al. (US 2018/0180413 A1) in view of Singh (US 10,089,851 B1).

    PNG
    media_image2.png
    859
    704
    media_image2.png
    Greyscale


12	Regarding to claim 1, Singh discloses a method for calibrating a device, the method comprising: 
accessing magnetometer data of a magnetometer sensor (FIG. 1-2 Item 104 discloses can also include a magnetometer (not shown) that can be used to measure an orientation of the device in Paragraphs [0031]) of the device, the magnetometer sensor configured to measure an intensity of a magnetic field generated by a magnet (FIG. 1-2 Item 104 discloses a magnetometer which uses a magnet to generate magnetic field in order to determine orientation in Paragraphs [0031]),
accessing accelerometer data of an accelerometer sensor (FIG. 1-2 Item 204 discloses an accelerometer 204 senses vibration (resulting from a movement of the garage door opening or closing) in Paragraphs [0031 & 0033]) of the device;
determining a first position (FIG. 1-4 Item 202 discloses pressure or magnetometer sensor used for 1st measure step 406 with closed door 103 in Paragraphs [0031 & 0041]) and a second position (FIG. 1-4 Item 202 discloses pressure or magnetometer sensor used for 2nd measure step 412 with open door 103 in Paragraphs [0031 & 0041]) of the device based on a collection of the magnetometer data and the accelerometer data;
determine a first position (FIG. 1-4 Item 202 discloses pressure or magnetometer sensor used for 1st measure step 406 with closed door 103 in Paragraphs [0031 & 0041]) and a second position (FIG. 1-4 Item 202 discloses pressure or magnetometer sensor used for 2nd measure step 412 with open door 103 in Paragraphs [0031 & 0041]) of the device based on a collection of the data and the accelerometer data;
determining a first position based on the magnetometer data at the first position of the device (FIG. 1A Item 102 discloses detection device attached to a bottom portion of an overhead garage door 102 in a closed position.in Paragraphs [0028]);
determining a second position based on the magnetometer data at the second position of the device (FIG. 1CItem 103 discloses detection device 104 attached to an overhead garage door 103 in a partially opened position .in Paragraphs [0030]);
assigning the first height to the first position of the device (FIG. 1-4 Item 202 discloses pressure/ magnetometer measures the height 111 of garage door 103 closed position Fig 1A in Paragraphs [0030-0031 & 0041]); and
assigning the second magnetic to the second position of the device (FIG. 1-4 Item 202 discloses pressure/ magnetometer the height 111 and orientation of garage door 103 open position Fig 1C in Paragraphs [0030-0031 & 0041]).
assign the first height to the first position of the device (FIG. 1-4 Item 202 discloses pressure/ magnetometer the height 111 of garage door 103 closed position Fig 1A in Paragraphs [0030-0031 & 0041]) and assign the second height to the second position of the device (FIG. 1-4 Item 202 discloses pressure/ magnetometer the height 111 and orientation of garage door 103 open position Fig 1C in Paragraphs [0030-0031 & 0041]).
Singh does not explicitly teach accessing magnetometer configured to be coupled to a window frame, the magnetometer sensor that is coupled to a structure adjacent to the window frame,
determining a first magnetic field based on the magnetometer data at the first position of the device;
determining a second magnetic field based on the magnetometer data at the second position of the device;
assigning the first magnetic field to the first position of the device; and
assigning the second magnetic field to the second position of the device.

    PNG
    media_image3.png
    607
    743
    media_image3.png
    Greyscale

However, Singh’851 teaches accessing magnetometer (Figs. 1 -5 Item 120 discloses glass break detector 120 can detect a glass break event using information magnetometer in Col 6 Lines [0005-0020]) configured to be coupled to a window frame (Figs. 1 -5 Item 105 discloses an assembly 100 that includes a frame 105 coupled to break detector 120 or magnetometer in Col 6 Lines [0005-0020], the magnetometer sensor (Figs. 1 -5 Item 120 discloses detector 120 which can be a magnetometer in Col 6 Lines [0005-0020])  that is coupled to a structure adjacent to the window frame (Figs. 1 -5 Item 105 discloses an assembly 100 that includes a frame 105 in Col 6 Lines [0005-0020];

    PNG
    media_image4.png
    638
    866
    media_image4.png
    Greyscale

determine a first magnetic field based on the magnetometer data at the first position of the device (Figs. 1 -5 Item 315 discloses magnetometer 315 to detect magnetic fields and field changes Step 505 1st measure in Col 7 Lines [0005-0027]);
determine a second magnetic field based on the magnetometer data at the second position of the device (Figs. 1 -5 Item 315 discloses magnetometer 315 to detect magnetic fields and field changes Step 520 2nd measure in Col 7 Lines [0005-0027]);
assign the first magnetic field (Figs. 1 -5 Item 315 discloses magnetometer 315 to detect magnetic fields is considered a field and field changes Step 505 1st measure in Col 7 Lines [0005-0027]) the first position of the device; and
assign the second magnetic field to the second position of the device (Figs. 1 -5 Item 315 discloses magnetometer 315 to detect magnetic fields is considered a field Step 520 2nd measure in Col 7 Lines [0005-0027]).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify a detection device detects a first calibration and a second calibration of position or orientation of a door in Singh by a magnetometer to detect magnetic fields and field changes by Singh’851 to accurately detect an acceleration and magnetic field in a window frame as part of a security system 

13	Regarding to claim 2, Singh discloses the method of claim 1, further comprising: 
accessing samples of magnetometer data and accelerometer data (FIG. 1-2 Item 207 discloses a processor 207 include multiple sensors computing data from each 208, 210, & 212 in Paragraphs [0031]);
determining a measured magnetic field based on the samples of magnetometer data and accelerometer data (FIG. 1-2 Item 104 discloses accelerometer 204 and a sensor magnetometer (not shown) that can be used to measure an orientation and motion of the device in Paragraphs [0031]);
comparing the measured magnetic field with the first magnetic vector and the second magnetic field (FIG. 1-4 Item 202 discloses pressure/ magnetometer measures the height 111 of garage door 103 in open/closed position Fig 1A or 1C in Paragraphs [0030-0031 & 0041]); and
determining whether the device is in the first position or the second position based on the comparison (FIG. 1-2 Item 104 discloses a sensor magnetometer (not shown) and accelerometer can determine height 11 and if door is in closed position 1A or open position 1C in Paragraphs [0028 & 0030]).

14	Regarding to claim 3, Singh discloses the method of claim 1, wherein the first position of the device indicates a closed position (FIG. 1-4 Item 202 discloses pressure/ magnetometer  capable of determining the height 111 of garage door 103 close height 0  in Paragraphs [0030-0031 & 0041]) and the second position of the device indicates an open position (FIG. 1-4 Item 202 discloses pressure/ magnetometer the height 111 and orientation of garage door 103 open position Fig 1C in Paragraphs [0030-0031 & 0041]), or wherein the first position of the device indicates an open position (FIG. 1C  indicates an open position) and the second position of the device indicates a closed position (FIG. 1A  indicates an closed position), wherein the closed position is based on an analysis of shock data from the accelerometer sensor (FIG. 1-2 Item 204 discloses accelerometer 204 senses vibration (resulting from a movement of the garage door opening or closing).  in Paragraphs [033]).

15	Regarding to claim 4, Singh discloses the method of claim 1, wherein determining the first position comprises: 
determining that the accelerometer data corresponds to a first accelerometer data pattern (FIG. 1-2 Item 204 discloses accelerometer 204 senses vibration (resulting from a movement of the garage door opening or closing).  in Paragraphs [033]);
Singh does not explicitly teach identifying a first magnetic field reading after determining that the accelerometer data corresponds to the first accelerometer data pattern; and
assigning the first magnetic field reading to the first position, the first magnetic field being based on the first magnetic field reading.
However, Singh’851 teaches identifying a first magnetic field reading after determining that the accelerometer data corresponds to the first accelerometer data pattern (Figs. 1 -5 Item 315 discloses magnetometer 315 to detect magnetic fields and field changes Step 505 1st measure in Col 7 Lines [0005-0027]); and
assigning the first magnetic field reading to the first position, the first magnetic field being based on the first magnetic field reading (Figs. 1 -5 Item 315 discloses magnetometer 315 to detect magnetic fields and field changes Step 505 1st measure in Col 7 Lines [0005-0027]).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify a detection device detects a first calibration and a second calibration of position or orientation of a door in Singh by a magnetometer to detect magnetic fields and field changes by Singh’851 to accurately detect an acceleration and magnetic field in a window frame as part of a security system 

16	Regarding to claim 5, Singh discloses the method of claim 1, wherein determining the second position comprises: 
determining that the accelerometer data corresponds to a second accelerometer data pattern after determining that the accelerometer data corresponds to the first accelerometer data pattern (FIG. 1-2 Item 204 discloses accelerometer 204 senses vibration (resulting from a movement of the garage door opening or closing) in Paragraphs [033]);
identifying a second magnetic field reading after determining that the accelerometer data corresponds to the second accelerometer data pattern (Singh’851 teaches Figs. 1 -5 Item 315 discloses magnetometer 315 to detect magnetic fields and field changes Step 505 1st measure in Col 8 Lines [0025-0035]); and
assigning the second magnetic field reading to the second position, the second magnetic field being based on the second magnetic field reading (Singh’851 teaches Figs. 1 -5 Item 315 discloses magnetometer 315 to detect magnetic fields and field changes Step 520 1st additional information is optionally detected in Col 8 Lines [0035-0045]);

17	Regarding to claim 6, Singh discloses the method of claim 5, wherein the first accelerometer data pattern indicates a first acceleration, a first deceleration following the first acceleration (FIG. 1-2 Item 204 discloses accelerometer 204 senses vibration (resulting from a movement of the garage door opening or closing) in Paragraphs [0033]);
a first stop following the first deceleration, 
wherein the second accelerometer data pattern indicates a second acceleration, a second deceleration following the second acceleration, a second stop following the second deceleration (FIG. 1-2 Item 204 discloses accelerometer 204 senses vibration (resulting from a movement or deceleration of the garage door opening or closing) in Paragraphs [033];
wherein the first deceleration indicates a substantially smooth deceleration (FIG. 1C indicates an open position garage door moves in smooth motion), and
wherein the second stop indicates an abrupt stop with residual vibrations (FIG. 1A indicates a closed position garage door would come to stop after contact with floor).

18	Regarding to claim 7, Singh discloses the method of claim 1, further comprising: 
receiving a first user input corresponding to the first position of the device (Fig. 1-5 Item 206 discloses calibration switch 206 (e.g., a button) may be used as a user input to calibrate the detection device 104, in Paragraphs [0033]),
generating a first set of samples (FIG. 1B is the device 104 attached to a garage door can determine a height 111 of an open or partially open door 102 or 103) of magnetometer data and accelerometer data in response to receiving the first user input (FIG. 1-4 Item 202 discloses pressure or magnetometer sensor used for 1st measure step 406 with closed door 103 in Paragraphs [0031 & 0041]);
receiving a second user input corresponding to the second position of the device (FIG. 1-4 Item 202 discloses pressure/ magnetometer the height 111 and orientation of garage door 103 open position Fig 1C in Paragraphs [0030-0031 & 0041]).;
generating a second set of samples (FIG. 1B is the device 104 attached to a garage door can determine a height 111 of an open or partially open door 102 or 103) of magnetometer data and accelerometer data in response to receiving the second user input;
determining the first position (FIG. 1-4 Item 202 discloses pressure/ magnetometer measures the height 111 of garage door 103 closed position Fig 1A in Paragraphs [0030-0031 & 0041]) based on the first set of samples; and
determining the second position (FIG. 1-4 Item 202 discloses pressure/ magnetometer the height 111 and orientation of garage door 103 open position Fig 1C in Paragraphs [0030-0031 & 0041]) based on the second set of samples.
Singh does not explicitly teach determining the first magnetic vector based on the first set of samples; and
determining the second magnetic field based on the second set of samples.
However, Singh’851 teaches determining the first magnetic vector based on the first set of samples (Figs. 1 -5 Item 315 discloses magnetometer 315 to detect magnetic fields is considered a field and field changes Step 505 1st measure in Col 7 Lines [0005-0027]); and
determining the second magnetic field based on the second set of samples (Figs. 1 -5 Item 315 discloses magnetometer 315 to detect magnetic fields is considered a field Step 520 2nd measure in Col 7 Lines [0005-0027]).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify a detection device detects a first calibration and a second calibration of position or orientation of a door in Singh by a magnetometer to detect magnetic fields and field changes by Singh’851 to accurately detect an acceleration and magnetic field in a window frame as part of a security system 

19	Regarding to claim 8, Singh discloses the method of claim 1, further comprising: 
determining a first acceleration field based on the accelerometer data at the first position (FIG. 1-2 Item 204 discloses accelerometer 204 senses vibration (resulting from a movement of the garage door opening or closing) in Paragraphs [0033]);
determining a second acceleration field based on the accelerometer data at the second position (FIG. 1-2 Item 204 discloses accelerometer 204 senses vibration (resulting from a movement of the garage door opening or closing) in Paragraphs [0033]);
assigning the first acceleration field to a first tamper-free range corresponding to a position change from the first position (FIG. 1-2 Item 208 discloses within a predetermined pressure threshold or range, the state module 208 determines that the garage door is partially open.in Paragraphs [0033]); and
assigning the second acceleration field to a second tamper-free range corresponding to a position change from the second position (FIG. 1-2 Item 208 discloses within a smaller range between the open and closed garage door positions).in Paragraphs [0033]).

20	Regarding to claim 9, Singh discloses the method of claim 1, further comprising: 
sampling the accelerometer data (FIG. 1-2 Item 204 discloses an accelerometer 204 output sampling signal in Paragraphs [0031]);
determining whether the accelerometer data is within the first tamper-free range or the second tamper-free range (FIG. 1-2 Item 208 discloses within a predetermined pressure threshold or range, the state module 208 determines that the garage door is partially open.in Paragraphs [0033]); and
determining that the position of the device has remained in the first position or the second position based on determining whether the accelerometer data is within the first tamper-free range or the second tamper-free range (FIG. 1-2 Item 208 discloses within a smaller range between the open and closed garage door positions).in Paragraphs [0033]).

21	Regarding to claim 10, Singh discloses the method of claim 1, further comprising: 
sampling the accelerometer data (FIG. 1-2 Item 204 discloses an accelerometer 204 in Paragraphs [0031]) and the magnetometer data (FIG. 1-2 Item 104 discloses can also include a magnetometer (not shown) that can be used to measure an orientation of the device in Paragraphs [0031]);
determining whether the device is in the first (FIG. 1-4 Item 202 discloses pressure/ magnetometer the height 111 of garage door 103 closed position Fig 1A in Paragraphs [0030-0031 & 0041]) or second position (FIG. 1-4 Item 202 discloses pressure/ magnetometer the height 111 of garage door 103 open position Fig 1C in Paragraphs [0030-0031 & 0041]) based on the sampled accelerometer data and the magnetometer data; and
storing information of the first magnetic field and the second magnetic field in a memory of the device (hardware module may perform an operation and store the output of that operation in a memory device).


22	Regarding to claim 11, Singh discloses a computing apparatus, the computing apparatus comprising: 
a processor (FIG. 1-2 Item 207 discloses a processor 207 include208, 210, & 212 in Paragraphs [0031]); and
a memory storing instructions (FIG. 1-2 Item 207 discloses a processor would include a memory to run instructions include in Paragraphs [0031]); that, when executed by the processor, configure the apparatus to:

    PNG
    media_image5.png
    675
    787
    media_image5.png
    Greyscale

access magnetometer data of a magnetometer sensor (FIG. 1-2 Item 104 discloses can also include a magnetometer (not shown) that can be used to measure an orientation of the device in Paragraphs [0031]) of the device, the device, the magnetometer sensor configured to measure an intensity of a magnetic field generated by a magnet (FIG. 1-2 Item 104 discloses a magnetometer which uses a magnet to generate magnetic field in order to determine orientation in Paragraphs [0031]),;
access accelerometer data of an accelerometer sensor (FIG. 1-2 Item 204 discloses an accelerometer 204 senses vibration (resulting from a movement of the garage door opening or closing) in Paragraphs [0031 & 0033]) of the device;
determine a first position (FIG. 1-4 Item 202 discloses pressure or magnetometer sensor used for 1st measure step 406 with closed door Fig 1A 103 in Paragraphs [0031 & 0041]) and a second position (FIG. 1-4 Item 202 discloses pressure or magnetometer sensor used for 2nd measure step 412 with open door 103 in Paragraphs [0031 & 0041]) of the device based on a collection of the data and the accelerometer data;
determine a first height based on the magnetometer data at the first position of the device (FIG. 1-4 Item 202 discloses pressure/ magnetometer capable of determining the height 111 of garage door 103 close height in Paragraphs [0030-0031 & 0041]);
determine a second height based on the magnetometer data at the second position of the device (FIG. 1-4 Item 202 discloses pressure/ magnetometer capable of determining the height 111 of garage door 103 open in Paragraphs [0030-0031 & 0041]);
assign the first height to the first position of the device (FIG. 1-4 Item 202 discloses pressure/ magnetometer the height 111 of garage door 103 closed position Fig 1A in Paragraphs [0030-0031 & 0041]) and assign the second height to the second position of the device (FIG. 1-4 Item 202 discloses pressure/ magnetometer the height 111 of garage door 103 open position Fig 1C in Paragraphs [0030-0031 & 0041]).
Singh does not explicitly teach accessing magnetometer configured to be coupled to a window frame, the magnetometer sensor that is coupled to a structure adjacent to the window frame,
determine a first magnetic field based on the magnetometer data at the first position of the device;
determine a second magnetic field based on the magnetometer data at the second position of the device;
assign the first magnetic field to the first position of the device; and
assign the second magnetic field to the second position of the device.

    PNG
    media_image3.png
    607
    743
    media_image3.png
    Greyscale

However, Singh’851 teaches accessing magnetometer (Figs. 1 -5 Item 120 discloses glass break detector 120 can detect a glass break event using information magnetometer in Col 6 Lines [0005-0020]) configured to be coupled to a window frame (Figs. 1 -5 Item 105 discloses an assembly 100 that includes a frame 105 coupled to break detector 120 or magnetometer in Col 6 Lines [0005-0020], the magnetometer sensor (Figs. 1 -5 Item 120 discloses detector 120 which can be a magnetometer in Col 6 Lines [0005-0020])  that is coupled to a structure adjacent to the window frame (Figs. 1 -5 Item 105 discloses an assembly 100 that includes a frame 105 in Col 6 Lines [0005-0020];
determine a first magnetic field based on the magnetometer data at the first position of the device (Figs. 1 -5 Item 315 discloses magnetometer 315 to detect magnetic fields and field changes Step 505 1st measure in Col 7 Lines [0005-0027]);
determine a second magnetic field based on the magnetometer data at the second position of the device (Figs. 1 -5 Item 315 discloses magnetometer 315 to detect magnetic fields and field changes Step 520 2nd measure in Col 7 Lines [0005-0027]);
assign the first magnetic field (Figs. 1 -5 Item 315 discloses magnetometer 315 to detect magnetic fields is considered a field and field changes Step 505 1st measure in Col 7 Lines [0005-0027]) to the first position of the device; and
assign the second magnetic field to the second position of the device (Figs. 1 -5 Item 315 discloses magnetometer 315 to detect magnetic fields is considered a field Step 520 2nd measure in Col 7 Lines [0005-0027]).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify a detection device detects a first calibration and a second calibration of position or orientation of a door in Singh by a magnetometer to detect magnetic fields and field changes by Singh’851 to accurately detect an acceleration and magnetic field in a window frame as part of a security system 

23	Regarding to claim 12, Singh discloses the computing apparatus of claim 11, wherein the instructions further configure the apparatus to: 
access samples of magnetometer data and accelerometer data (FIG. 1-2 Item 207 discloses a processor 207 include multiple sensors computing data from each 208, 210, & 212 in Paragraphs [0031]);
determine a measured magnetic field based on the samples of magnetometer data and accelerometer data (FIG. 1-2 Item 104 discloses accelerometer 204 and a sensor magnetometer (not shown) that can be used to measure an orientation and motion of the device in Paragraphs [0031]);
compare the measured magnetic field with the first magnetic field and the second magnetic field (FIG. 1-4 Item 202 discloses pressure/ magnetometer measures the height 111 of garage door 103 in open/closed position Fig 1A or 1C in Paragraphs [0030-0031 & 0041]); and
determine whether the device is in the first position or the second position based on the comparison (FIG. 1-2 Item 104 discloses a sensor magnetometer (not shown) and accelerometer can determine height 11 and if door is in closed position 1A or open position 1C in Paragraphs [0028 & 0030]).

24	Regarding to claim 13, Singh discloses the computing apparatus of claim 11, wherein the first position of the device indicates a closed position (FIG. 1-4 Item 202 discloses pressure/ magnetometer  capable of determining the height 111 of garage door 103 close height 0  in Paragraphs [0030-0031 & 0041]) and the second position of the device indicates an open position (FIG. 1-4 Item 202 discloses pressure/ magnetometer the height 111 and orientation of garage door 103 open position Fig 1C in Paragraphs [0030-0031 & 0041]), or wherein the first position of the device indicates an open position (FIG. 1C  indicates an open position) and the second position of the device indicates a closed position (FIG. 1A  indicates an closed position), wherein the closed position is based on an analysis of shock data from the accelerometer sensor (FIG. 1-2 Item 204 discloses accelerometer 204 senses vibration (resulting from a movement of the garage door opening or closing).  in Paragraphs [033]).

25	Regarding to claim 14, Singh discloses the computing apparatus of claim 11, wherein determining the first position comprises: 
determine that the accelerometer data corresponds to a first accelerometer data pattern (FIG. 1-2 Item 204 discloses accelerometer 204 senses vibration (resulting from a movement of the garage door opening or closing).  in Paragraphs [033]);
Singh does not explicitly teach identify a first magnetic field reading after determining that the accelerometer data corresponds to the first accelerometer data pattern; and
assign the first magnetic field reading to the first position, the first magnetic field being based on the first magnetic field reading.
However, Singh’851 teaches identify a first magnetic field reading after determining that the accelerometer data corresponds to the first accelerometer data pattern (Figs. 1 -5 Item 315 discloses magnetometer 315 to detect magnetic fields and field changes Step 505 1st measure in Col 8 Lines [0025-0035]); and
assign the first magnetic field reading to the first position, the first magnetic field being based on the first magnetic field reading (Figs. 1 -5 Item 315 discloses magnetometer 315 to detect magnetic fields and field changes Step 505 1st measure in Col 8 Lines [0025-0035]);
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify a detection device detects a first calibration and a second calibration of position or orientation of a door in Singh by a magnetometer to detect magnetic fields and field changes by Singh’851 to accurately detect position using accelerometer or magnetometer mounted on a window frame.

26	Regarding to claim 15, Singh discloses the computing apparatus of claim 11, wherein determining the second position comprises: 
determine that the accelerometer data corresponds to a second accelerometer data pattern after determining that the accelerometer data corresponds to the first accelerometer data pattern (FIG. 1-2 Item 204 discloses accelerometer 204 senses vibration (resulting from a movement of the garage door opening or closing) in Paragraphs [0033]);
identify a second magnetic field reading after determining that the accelerometer data corresponds to the second accelerometer data pattern (Singh’851 teaches Figs. 1 -5 Item 315 discloses magnetometer 315 to detect magnetic fields and field changes Step 505 1st measure in Col 8 Lines [0025-0035]); and
assign the second magnetic field reading to the second position, the second magnetic field being based on the second magnetic field reading (Singh’851 teaches Figs. 1 -5 Item 315 discloses magnetometer 315 to detect magnetic fields and field changes Step 520 1st additional information is optionally detected in Col 8 Lines [0035-0045]).

27	Regarding to claim 16, Singh discloses the computing apparatus of claim 15, wherein the first accelerometer data pattern indicates a first acceleration, a first deceleration following the first acceleration, a first stop following the first deceleration (FIG. 1-2 Item 204 discloses accelerometer 204 senses vibration (resulting from a movement of the garage door opening or closing) in Paragraphs [0033]),
          wherein the second accelerometer data pattern indicates a second acceleration, a second deceleration follow the second acceleration, a second stop following the second deceleration (FIG. 1-2 Item 204 discloses accelerometer 204 senses vibration (resulting from a movement or deceleration of the garage door opening or closing) in Paragraphs [0033],
          wherein the first deceleration indicates a substantially smooth deceleration (FIG. 1C indicates an open position garage door moves in smooth motion), and
         wherein the second stop indicates an abrupt stop with residual vibrations (FIG. 1A indicates a closed position garage door would come to stop after contact with floor).

28	Regarding to claim 17, Singh discloses the computing apparatus of claim 11, wherein the instructions further configure the apparatus to: 
        receive a first user input corresponding to the first position of the device (Fig. 1-5 Item 206 discloses calibration switch 206 (e.g., a button) may be used as a user input to calibrate the detection device 104, in Paragraphs [0033]),
       generate a first set of samples (FIG. 1B is the device 104 attached to a garage door can determine a height 111 of an open or partially open door 102 or 103) of magnetometer data and accelerometer data in response to receiving the first user input (FIG. 1-4 Item 202 discloses pressure or magnetometer sensor used for 1st measure step 406 with closed door 103 in Paragraphs [0031 & 0041]);
      receive a second user input corresponding to the second position of the device (FIG. 1-4 Item 202 discloses pressure/ magnetometer the height 111 and orientation of garage door 103 open position Fig 1C in Paragraphs [0030-0031 & 0041]);
       generate a second set of samples (FIG. 1B is the device 104 attached to a garage door can determine a height 111 of an open or partially open door 102 or 103) of magnetometer data and accelerometer data in response to receiving the second user input;
      determine the first position based on the first set of samples (FIG. 1-4 Item 202 discloses pressure/ magnetometer measures the height 111 of garage door 103 closed position Fig 1A in Paragraphs [0030-0031 & 0041]); and
      determine the second position based on the second set of samples (FIG. 1-4 Item 202 discloses pressure/ magnetometer the height 111 and orientation of garage door 103 open position Fig 1C in Paragraphs [0030-0031 & 0041]).
Singh does not explicitly teach determining the first magnetic field based on the first set of samples; and
determining the second magnetic field based on the second set of samples.
However, Singh’851 teaches determining the first magnetic field based on the first set of samples (Figs. 1 -5 Item 315 discloses magnetometer 315 to detect magnetic fields is considered a field and field changes Step 505 1st measure in Col 7 Lines [0005-0027]); and
determining the second magnetic field based on the second set of samples (Figs. 1 -5 Item 315 discloses magnetometer 315 to detect magnetic fields is considered a field Step 520 2nd measure in Col 8 Lines [0025-0045]);
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify a detection device detects a first calibration and a second calibration of position or orientation of a door in Singh by a magnetometer to detect magnetic fields and field changes by Singh’851 to accurately detect position using accelerometer or magnetometer mounted on a window frame.

29	Regarding to claim 18, Singh discloses the computing apparatus of claim 11, wherein the instructions further configure the apparatus to: 
determine a first acceleration field based on the accelerometer data at the first position (FIG. 1-2 Item 204 discloses accelerometer 204 senses vibration (resulting from a movement of the garage door opening or closing) in Paragraphs [0033]);
determine a second acceleration field based on the accelerometer data at the second position (FIG. 1-2 Item 204 discloses accelerometer 204 senses vibration (resulting from a movement of the garage door opening or closing) in Paragraphs [0033]);
assign the first acceleration field to a first tamper-free range corresponding to a position change from the first position (FIG. 1-2 Item 208 discloses within a predetermined pressure threshold or range, the state module 208 determines that the garage door is partially open.in Paragraphs [0033]); and
assign the second acceleration field to a second tamper-free range corresponding to a position change from the second position (FIG. 1-2 Item 208 discloses within a smaller range between the open and closed garage door positions).in Paragraphs [0033]).

30	Regarding to claim 19, Singh discloses the computing apparatus of claim 11, wherein the instructions further configure the apparatus to: 
sampling the accelerometer data (FIG. 1-2 Item 204 discloses an accelerometer 204 output sampling signal in Paragraphs [0031]);
determining whether the accelerometer data is within the first tamper-free range or the second tamper-free range (FIG. 1-2 Item 208 discloses within a predetermined pressure threshold or range, the state module 208 determines that the garage door is partially open in Paragraphs [0033]); and
determining that the position of the device has remained in the first position or the second position based on determining whether the accelerometer data is within the first tamper-free range or the second tamper-free range (FIG. 1-2 Item 208 discloses within a smaller range between the open and closed garage door positions).in Paragraphs [0033]).


31	Regarding to claim 20, Singh discloses a non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer (FIG. 1-2 Item 207 discloses a processor 207 include208, 210, & 212 in Paragraphs [0031]) cause the computer to: 
access magnetometer data of a magnetometer sensor (FIG. 1-2 Item 104 discloses can also include a magnetometer (not shown) that can be used to measure an orientation of the device in Paragraphs [0031]) of the device, the magnetometer sensor (FIG. 1-2 Item 104) configured to measure an intensity of a magnetic field generated by a magnet (FIG. 1-2 Item 104 discloses a magnetometer which uses a magnet to generate magnetic field in order to determine orientation in Paragraphs [0031]),;:
accessing magnetometer data of a magnetometer sensor (FIG. 1-2 Item 104 discloses can also include a magnetometer (not shown) that can be used to measure an orientation of the device in Paragraphs [0031]) of the device;
accessing accelerometer data of an accelerometer sensor (FIG. 1-2 Item 204 discloses an accelerometer 204 senses vibration (resulting from a movement of the garage door opening or closing) in Paragraphs [0031 & 0033]) of the device;
determine a first position (FIG. 1-4 Item 202 discloses pressure or magnetometer sensor used for 1st measure step 406 with closed door 103 in Paragraphs [0031 & 0041]) and a second position (FIG. 1-4 Item 202 discloses pressure or magnetometer sensor used for 2nd measure step 412 with open door 103 in Paragraphs [0031 & 0041]) of the device based on a collection of the magnetometer data and the accelerometer data;
Singh does not explicitly teach a magnetometer sensor of the device, the device configured to. be coupled to a window frame, the magnetometer sensor configured that is coupled to a structure adjacent to the window frame:
determine a first magnetic field based on the magnetometer data at the first position of the device;
determine a second magnetic field based on the magnetometer data at the second position of the device;
assign the first magnetic field to the first position of the device; and
assign the second magnetic vector to the second position of the device.
However, Singh’851 teaches a magnetometer sensor (Figs. 1 -5 Item 120 discloses glass break detector 120 can detect a glass break event using information magnetometer in Col 6 Lines [0005-0020]) of the device, the device configured to. be coupled to a window frame, (Figs. 1 -5 Item 105 discloses an assembly 100 that includes a frame 105 coupled to break detector 120 or magnetometer in Col 6 Lines [0005-0020], the magnetometer sensor (Figs. 1 -5 Item 120 discloses detector 120 which can be a magnetometer in Col 6 Lines [0005-0020])  configured that is coupled to a structure adjacent to the window frame (Figs. 1 -5 Item 105 discloses an assembly 100 that includes a frame 105 in Col 6 Lines [0005-0020];:
determine a first magnetic field based on the magnetometer data at the first position of the device (Figs. 1 -5 Item 315 discloses magnetometer 315 to detect magnetic fields and field changes Step 505 1st measure i in Col 8 Lines [0025-0035]);
determine a second magnetic field based on the magnetometer data at the second position of the device (Figs. 1 -5 Item 315 discloses magnetometer 315 to detect magnetic fields and field changes Step 520 2nd measure in Col 8 Lines [0025-0045]);
assign the first magnetic field Figs. 1 -5 Item 315 discloses magnetometer 315 to detect magnetic fields is considered a field and field changes Step 505 1st measure in Col 8 Lines [0025-0045]) to the first position of the device; and
assign the second magnetic field to the second position of the device (Figs. 1 -5 Item 315 discloses magnetometer 315 to detect magnetic fields is considered a field Step 520 2nd measure in Col 8 Lines [0025-0045]).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify a detection device detects a first calibration and a second calibration of position or orientation of a door in Singh by a magnetometer to detect magnetic fields and field changes by Singh’851 to accurately detect an acceleration and magnetic field in a window frame as part of a security system. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101. The examiner can normally be reached 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT J ANDREWS/Examiner, Art Unit 2868                                                                                                                                                                                                        
/LEE E RODAK/Primary Examiner, Art Unit 2868